Citation Nr: 0611302	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-28 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



ISSUE

Entitlement to service connection for hearing loss, right 
ear.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1987 to 
January 1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The veteran has raised a claim of entitlement to service 
connection for tinnitus.  This claim, which has not yet been 
adjudicated by the RO, is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran suffered from hearing loss of the right ear 
prior to his entry into military service and right ear 
hearing loss was noted when he was examined for service.

2.  The veteran was exposed to excessive noise during his 
military service.

3.  The veteran's right ear hearing loss increased in 
severity during his military service due to his work in a 
high noise environment.


CONCLUSION OF LAW

The veteran's hearing loss of the right ear was aggravated 
during his active military service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132.

A pre-existing injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

Factual Background and Analysis.  The veteran concedes that 
he suffered from right ear hearing loss at the time of his 
enlistment.  He contends that his hearing loss worsened 
during his military service.  He reports that during his 
military career he worked as a fireman in an engine room; and 
adds that even with ear protection, there was constant noise.  

Audiology testing done at the time of the veteran's entry 
into military service confirms that the veteran suffered from 
pre-existing right ear hearing loss, described as "severe to 
profound."  Even so, the veteran was declared fit for 
service.  For the reasons that follow the Board finds that 
the veteran's right ear hearing loss was aggravated during 
his military service.

Service medical records (SMRs) show that the veteran's 
hearing was repeatedly tested throughout his enlistment.  Of 
particular note are the following records:

*	An SMR dated in December 1987 advises that the veteran 
"had loss prior to entry, but is now worse."  This 
report also informs that the veteran "works in 
aircompressor shop."

*	An SMR dated in April 1988 notes (with regard to the 
veteran's hearing loss)  "Initial non-organicity, also.  
Strongly recommend removal from engine room, flight 
line, and similar high noise duty."

*	An SMR dated in September 1988 contains the following:  
" . . . Both ears demonstrate conductive component.  
Strongly recommend removal from engine room or flight 
line, although [veteran] meets FFD criteria."

*	Multiple SMRs dated in September 1988 contains the 
following:  "strongly recommend removal from engine 
room."

*	An SMR dated in December 1988 contains the following:  
" . . . Audiology strongly recommended removal from 
engine room, flight line, and similar high noise duty . 
. . The concern is clearly that [the veteran] could be 
made worse if he continues to work in a high noise 
environment."

*	In July 1990 the veteran was referred for a medical 
board evaluation.  In its ensuing report dated in August 
1990 the medical board found that the veteran suffered 
from "severe to profound mixed hearing loss in the 
right ear."  The report also twice noted that although 
"it was recommended that the veteran be removed from 
all noisy areas, such as the engine room and flight 
line, this did not happen."  The medical board 
concluded by recommending that the veteran be placed 
"in a shore command away from any noise hazard, 
including shipboard duty, flight line or near guns or 
artillery."

*	In November 1990 the Physical Evaluation Board found the 
veteran to be unfit due to "severe to profound mixed 
hearing loss; VA code 6101; disability rating 10 
percent."

*	Audiological testing done in September 1986 for 
enlistment purposes yielded the following results:

      Right Ear
Hertz
50
0
100
0
200
0
300
0
400
0
Puretone Air 
Conduction
Thresholds (in 
Decibels)

75

25

20

30

30

*	Audiological testing done around the time of the 
veteran's discharge from military service yielded the 
following results:

						Right Ear
Hertz
50
0
100
0
200
0
300
0
400
0
Puretone Air 
Conduction
Thresholds (in 
Decibels)

80

75

85

90

90

Based on the foregoing SMRs, including medical board 
findings, it is clear that the veteran's right ear hearing 
loss worsened during his military service.  Accordingly, the 
presumption of aggravation applies.

Audiological testing done by VA in June 2004 for disability 
evaluation purposes revealed pure tone air conduction 
thresholds (at 500, 1000, 2000, 3000, and 4000 Hertz) of 90, 
105, 90, 105, and 105 decibels in the right ear; and 20, 20, 
20, 20 and 20 decibels in the left ear.  Speech recognition 
scores were 94 percent for the right ear and 100 percent for 
the left ear.  The examiner states that these findings reveal 
that the veteran has "a profound mixed primarily conductive 
hearing loss in the right ear and normal hearing in the left 
ear."  However, the examiner avers that "it is NOT at least 
as likely as not that the [veteran's] hearing loss results 
from the noise exposure he experienced while on active duty 
in the military."  According to the examiner, noise induced 
hearing loss would most likely have bilateral presentation."  
The examiner adds that "the configuration of audiogram graph 
of the sensorineural portion of the mixed hearing loss is not 
consistent with noise trauma."

The SMRs attest to the veteran's constant exposure to 
excessive noise during service and the resulting increased 
loss of hearing in the veteran's right ear.  The opinion 
rendered by the VA examiner in June 2004 is essentially 
irrelevant as it does not address whether the increase in 
severity of the right ear hearing loss during service was due 
to the natural progress of the disease rather than to noise 
exposure.  Although the examiner contends that noise induced 
hearing loss would "most likely" have bilateral 
presentation, the examiner failed to discuss whether the 
veteran's already compromised right ear problem could have 
been particularly susceptible to increased hearing loss as 
opposed to a healthy ear exposed to the same level of noise.  
Moreover, SMRs, including medical board findings, suggest 
that the veteran's pre-existing hearing loss could have been 
aggravated by his work as a fireman in a ship's engine room.  
In any event, the fact remains that the veteran's right ear 
hearing loss at the time of his discharge from military 
service was clearly worse than when he enlisted. And there is 
certainly no clear and unmistakable evidence that the in-
service increase in the veteran's right ear hearing loss was 
due to the natural progression of the disease.  See 38 C.F.R. 
§ 3.306.  The presumption of aggravation is not rebutted.  
Accordingly, entitlement to service connection for hearing 
loss, right ear, is warranted. 

The RO has attempted to satisfy the duties to notify and 
assist, as required by the Veterans Claims Assistance Act of 
2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the veteran given the favorable 
nature of the Board's decision.


ORDER

Service connection for hearing loss, right ear, is granted.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


